Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US 6964740)- (hereafter Morse ‘740) in view of JP 2008-264741 (hereafter JP ‘741). Morse ‘740 discloses a “stirring” tank 70, a pump (not shown) but referred to at [@12, 48] which feeds the raw water, coagulant, and air to the stirring chamber 70. Further there is a baffle/wall [13,27], with an adjustable overflow dam (80) [@13,27] that separates the mixing chamber 70 from the flotation chamber 14. Further there is a scaping device 92 [@13,67] for scraping froth out of the entire surface of the flotation tank. Claim 1 defines over Morse ‘740 in that the pump is provided in the stirring tank. JP 2008-264741 discloss a flotation system , similar in many regards to that of Morse . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of JP 2009/113041 (hereafter JP ‘041). Claim 3 defines over the prior art applied against claim 1 by reciting a tilted flashboard for the overflow dam. JP ‘041 discloses a flotation tank, similar to the prior art cited in the rejection of claim 1, including a stirring tank (10,20) which causes flow to flow over a tilted overflow dam 2a,2b,2 into the flotation chamber. The tilt causes a desired flow pattern in the stirring tank (see fig. 3) which facilitates the flotation separation. To add such a tilt to the flashboard (baffle) 78,80 of the Morse ‘740 device would achieve no more than a predictable result and would be obvious to one of ordinary skill in the art (KSR v. Teleflex Inc. , 82 USPQ2nd 1385 (2007). 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of JP 50-105750U (cited by applicant). Claims 5-6 define over the prior art applied against claim 1 in that a partition plate 50 (applicant’s plate) is placed down the middle of two adjacent (small) parallel operated flotation separators. Claim 6 recites a second partition plate 13 divides the stirring tank from the flotation tank. Both features are taught by JP ‘750. In JP ‘750 there .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML